DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s preliminary amendment filed on 9/27/19.  Claims 1-50 has been canceled.  Claims 51-70 newly added.  Claims 51-70 are pending and an action on the merits is as follows.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 69 and 70 are objected to because of the following informalities: Claims 69 and 70, the limitation “for designating”.  It is recommended that Applicant delete the “for” limitation.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-52 and 60-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitton et al. US Pub. No. 2017/0035527 in view of Lillard, JR. US Publication No. 2013/0233914.  
Re Claim 51,   Whitton discloses a two-dimensional marker for marking an object, the marker comprising a plurality of line segments each extending between a first end point and a second end point thereof, wherein at least one of the line segments comprises a unique two dimensional shape, or geometric pattern or symbol that can be used to encode information (P14, P15, P41, P77).
Whitton fails to specifically disclose that the shape is one period of a periodic waveform.

Given the teachings of Whitton it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lillard, JR. with the shape being of at least one period of a periodic waveform.
As suggested by Lillard, JR. doing so would   enable the barcode indicia to be scanned regardless of the rotational orientation of the container (P83).
Re Claim 52, Whitton and Lillard, JR. discloses the marker according to claim 51, and Lillard, JR. discloses wherein the periodic waveform is one of a sinusoidal waveform, a square waveform or a triangular waveform (P41 and P83).  
Re Claim 60, Whitton and Lillard, JR. discloses the marker according to claim 51,  and  Whitton discloses wherein the first end points and the second end points of the line segments are located on an edge line comprising at least one edge line segment (Figs. 5 ).  
Re Claim 61, Whitton and Lillard, JR. discloses the marker according to claim 60, and Whitton discloses wherein the edge line has a shape which is one of: a rounded shape, or a polygon shape, wherein an edge line segment is a side of the polygon shape (Figs. 5).  
Re Claim 62, Whitton and Lillard, JR. discloses the marker according to claim 60, and Whitton and Lillard, JR does not specifically discloses that an edge line segment having a line width being different from another edge line segment.

Re Claim 63, Whitton and Lillard, JR. discloses the marker according to claim 51, and Whitton discloses wherein the marker comprises at least a part of a substrate provided with the plurality of line segments (P14, P15, P41, P77).
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Whitton et al. US Pub. No. 2017/0035527 in view of Lillard, JR. US Publication No. 2013/0233914.  as applied to claim 51 above, and further in view of Smithson et al. US Publication No. 2010/0151213.
Re Claim 53, Whitton and Lillard, JR. discloses the marker according to claim 51, but does not specifically disclose wherein the periodic waveform is a compounded waveform comprising an addition of at least two sinusoidal waveforms.  
However Smithson discloses a patterned which is information –conveying such as sinusoidal curves (P27).   
Given the teachings of Smithson it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Doing so would create a more robust code. 

Allowable Subject Matter
Claims 54-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in regards to claim 54:  The prior art of record fails to specifically disclose, teach or fairly suggest at least wherein the at least two sinusoidal waveforms are phase-shifted with respect to each other.
The following is a statement of reasons for the indication of allowable subject matter in regards to claim 55, The prior art of record fails to specifically disclose, teach or fairly suggest at least wherein the at least two sinusoidal waveforms have different amplitudes with respect to each other.  
The following is a statement of reasons for the indication of allowable subject matter in regards to claim 56,  The prior art of record fails to specifically disclose, teach or fairly suggest at least wherein the at least two sinusoidal waveforms have different periodicities with respect to each other.  
The following is a statement of reasons for the indication of allowable subject matter in regards to claim 57, The prior art of record fails to specifically disclose, teach or fairly suggest at least wherein the at least one line segment comprising a shape of at 
The following is a statement of reasons for the indication of allowable subject matter in regards to claim 58 wherein the at least one line segment comprising a shape of at least a period of a periodic waveform is associated with an amplitude being one of a plurality of amplitudes, comprising a least a first amplitude and a second amplitude being different from each other.
The following is a statement of reasons for the indication of allowable subject matter in regards to claim 59, wherein the at least one line segment comprising a shape of at least a period of a periodic waveform is associated with a phase angle being one of a plurality of phase angles, comprising a least a first phase angle and a second phase angle being different from each other.  
Claims 64-70 are allowed.
The following is an examiner’s statement of reasons for allowance in regards to claim 64: None of the cited prior art of record, discloses, teach or fairly suggest at least wherein the object data, the marker code, the marker image and the marker have a one- to-one relationship.  These limitations in conjunction with other limitation sin the claimed invention are not anticipated by nor made obvious over the prior art of record. 
The following is an examiner’s statement of reasons for allowance in regards to claim 68: None of the cited prior art of record, discloses, teach or fairly suggest at least wherein the object data, the marker code, the marker image and the marker have a 
The following is an examiner’s statement of reasons for allowance in regards to claim 69: None of the cited prior art of record, discloses, teach or fairly suggest at least wherein the marker code, the marker image, and the marker have a one-to-one relationship; and comparing the generated marker code with each one of a set of authenticated marker codes, and further configured, if the generated marker code is found to be identical to one of the authenticated marker codes, designating the object as being authentic.
The following is an examiner’s statement of reasons for allowance in regards to claim 70:  None of the cited prior art of record, discloses, teach or fairly suggest at least generating a marker code based on the marker image; wherein the object data, the marker code, the marker image and the marker have a one-to-one relationship; and 6In re of: ORBID LimitedAtty. Dkt. MANNING3cPreliminary Amendmentomparing at least part of the object data with each one of a set of authenticated object data and further configured, if the at least part of the object data is found to be identical to one of the authenticated object data, designating the object as being identified and/or authentic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following references are cited but not relied upon:
Finnerty et al. US Pub. No.:   US2005/0133584 discloses examples of sinusoidal Benday patterns wherein both wavelength and amplitude can be used as part of a sine wave Benday pattern, thus forming two levels of identity.
Walker US Pub. No.:  20150286481discloses   machine-readable element
such as a barcode (e.g., 2D or 3D barcode) or waveform that provides information to a device in response to being scanned and/or analyzed.  
Toedtli US Pub. No. 2016/0342885 discloses a where in bars of a barcode exhibit sinusoidal shape. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887